Citation Nr: 0002283	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-06 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to May 28, 1996.


REPRESENTATION

Appellant represented by:  State of Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in February 
1998, and a statement of the case was issued in April 1998.  
The appellant's substantive appeal was received in May 1998.  
The appellant is the veteran's wife.


FINDINGS OF FACT

1.  In March 1997, the veteran was awarded a total and 
permanent disability evaluation effective November 17, 1989, 
and basic eligibility for Chapter 35 benefits was 
established; the veteran was notified of that decision by VA 
letter dated in April 1997.

2.  The appellant's formal claim for educational assistance 
benefits (VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance) was received by VA on May 
28, 1997.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to May 28, 1996, have not been met.  38 U.S.C.A. §§ 3512, 
5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3046, 21.4131 
(1998); 38 C.F.R. §§ 21.3046, 21.4131 (effective from June 3, 
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for 
Chapter 35 benefits could be as early as November 17, 1989, 
she should receive retroactive Chapter 35 benefits for all 
periods of enrollment from that date.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 1991); 38 C.F.R. § 21.3021 (1999).  In a March 1997 
rating decision, the RO awarded the veteran a total and 
permanent disability evaluation effective from November 17, 
1989.  By virtue of the March 1997 rating decision, basic 
eligibility for Chapter 35 benefits for the appellant might 
be as early as November 17, 1989.  However, the issue in this 
case is not whether the appellant is eligible for Chapter 35 
benefits.  Instead, the issue that must be decided is what is 
the proper commencing date for any award to her of Chapter 35 
educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
it appears that the RO did not apply the changes in the 
regulations, the Board has considered whether the appellant 
would be prejudiced if the Board proceeded with appellate 
review of the claim, without RO consideration of her claim 
under both versions of the regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that in the 
present appeal, regardless of whether the old or current 
version of the regulations is applied, the outcome is the 
same in this case, and the Board will proceed with 
disposition of this appeal.

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  According 
to the amended regulations, in pertinent part, for Chapter 35 
awards, if the award is the first award of educational 
assistance for the program of education the eligible person 
is pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) the beginning date of 
eligibility, as determined by 38 C.F.R. § 21.3046; or (ii) 
one year before the date of the claim.

As noted, in March 1997 the veteran was granted a total and 
permanent disability evaluation effective November 17, 1989.  
On May 28, 1997, the RO received the appellant's formal claim 
for educational assistance benefits (VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance).  She indicated that she was seeking payment for 
expenses incurred since December 1989.  She noted that she 
had attended the University Of Northern Arizona from January 
1990 to June 1994.  By VA letter dated in June 1997, the 
appellant was notified that she was entitled to pursue a 
program of education under Chapter 35, Title 38, United 
States Code, pending receipt of enrollment certification.  In 
a letter received in August 1997, the appellant indicated 
that she was seeking educational assistance benefits for 
course work already completed at the University of Northern 
Arizona.  By VA letter dated in January 1998, the appellant 
was informed that education benefits could not be granted for 
a period earlier than 1 year before the date her enrollment 
certification or application was received.  The RO indicated 
that benefits for enrollment at Northern Arizona University 
from 1990 to 1994 could not be paid.  The appellant disagreed 
with the commencement date of the award of Chapter 35 
benefits, and initiated this appeal.

Prior to June 3, 1999, the commencing date of an award of 
educational assistance benefits could not begin earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever was later.  The 
appellant's claim was received on May 28, 1997; there has 
been no enrollment certification submitted.  Therefore, the 
earliest date that an award of educational assistance 
benefits could commence under the regulations in effect prior 
to June 3, 1999, is May 28, 1996, the date one year prior to 
the date of receipt of the appellant's claim for benefits.  
Similarly, under the regulations in effect after June 3, 
1999, the significant date in determining the commencing date 
of the appellant's Chapter 35 award is the date one year 
prior to the date of the receipt of her claim.

Based on the above, under either the old or new criteria, the 
proper commencing date for the appellant's award of Chapter 
35 educational assistance benefits is May 28, 1996 at the 
earliest.  Therefore, it is clear that Chapter 35 educational 
assistance benefits are not payable for any period prior 
thereto.

The Court has held that a claimant of Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for his or her father's 
death.  See Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  
Though the instant case involves a total and permanent 
disability rating, and not service-connection for death, the 
Board finds the holding controlling in either situation.  The 
Court in Erspamer remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted by reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not died.  Id. at 
509.  There is nothing in the record to indicate that the 
appellant's education has been impeded or interrupted by any 
reliance upon any action of the VA in regard to the veteran's 
claim for total and permanent disability.  Thus, while the 
Board is sympathetic to the appellant's arguments, the Board 
notes that similar arguments were clearly rejected by the 
Court in Erspamer.

The Board acknowledges that the appellant has indicated that 
she began her education expecting reimbursement from the VA 
for educational expenses.  For example, in a statement 
received in March 30, 1998, the appellant remarked that 
"[a]nticipating success on appeal in a timely manner, I 
sought to complete my education.  Because I was not yet 
deemed eligible for DVA DEA assistance, I obtained loans ..."  
However, although the appellant states that she began her 
education expecting reimbursement from the VA for educational 
expenses (and also stated that she discussed educational 
benefits with VA employees in 1989 or 1990), the Board notes 
that the Court in Erspamer seemed to require objective 
evidence (a claim for educational assistance) to demonstrate 
the intent to be reimbursed.  However, in this case, and as 
noted in the July 1999 "conference report" and July 1999 
"report of contact," there is no evidence that a formal or 
informal claim for educational assistance had been filed with 
VA prior to the formal claim received on May 28, 1997.  
Accordingly, as the appellant did not submit a formal or 
informal application until May 28, 1997, the law does not 
permit an award of benefits prior to May 28, 1996.

While the Board is cognizant of the appellant's argument that 
she could not file an application and enrollment application 
at the time her basic eligibility for Chapter 35 benefits was 
established, the regulatory criteria and legal precedent 
governing eligibility for Chapter 35 education benefits are 
clear and specific, and the Board is bound by them.  Under 
governing law, there is no basis on which to grant the 
appellant the retroactive Chapter 35 benefits that she is 
seeking.  

As  the appellant's application was received on May 28, 1997, 
the appellant is therefore not entitled to educational 
assistance for any period of enrollment prior to May 28, 
1996.  See 38 C.F.R. § 21.3046.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for entitlement to educational assistance benefits, 
awarded pursuant to Chapter 35, Title 38, United States Code, 
for enrollment prior to May 28, 1996, is denied.



		
	JOHN R. PAGANO	
	Acting Member, Board of Veterans' Appeals


 

